Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…an electronics assembly comprising a power source, a first resistor, and a plurality of LEDs, the power source extending from the rear face of the housing; a lens disposed along the housing; and a substrate disposed between the lens and the power source, the substrate including first and second lateral portions that are configured to straddle the housing, wherein the substrate is substantially planar, wherein the substrate is spaced apart from the lens defining a first distance therebetween, wherein the substrate is spaced apart from the rear face defining a second distance therebetween, wherein the first distance is between about 15mm and about 30mm and the second distance is between about 10 mm and about 20 mm…” in claim 1 are all not found in combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643